Hill, C. J.
1. In an action of trover to recover possession of a diaznozid ring, where the issue made by the evidence was whether the plaintiff had title to the ring, or had advanced to the defendant the money with which to purchase the ring, it was not error for the court to instruct the jury, in effect, that if they believed the latter to be the truth, the plaintiff’s remedy would be a suit for the mozzey advanced, azzd not a suit for the ring.
2. The evidezzce fully supports the verdict. Judgment affirmed.